NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10266

                Plaintiff-Appellee,             D.C. Nos.
                                                3:13-cr-00007-RCJ-WGC-1
 v.                                             3:13-cr-00007-RCJ-WGC

DESMOND QUINNTRAIL HAYES,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                       Argued and Submitted June 15, 2022
                            San Francisco, California

Before: S.R. THOMAS, GOULD, and BEA, Circuit Judges.

      Desmond Quinntrail Hayes (“Hayes”) appeals the denial of his motion for

compassionate release due to “extraordinary and compelling reasons” pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Because the parties are familiar with the facts, we

do not review them here. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      We review a motion for compassionate release under § 3582(c)(1) for abuse

of discretion. United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021) (per

curiam). “A district court abuses its discretion if it fails to apply the correct legal

standard or if its application of the correct standard is ‘illogical, implausible, or

without support in inferences that may be drawn from facts in the record.’” United

States v. Estrada, 904 F.3d 854, 862 (9th Cir. 2018) (quoting United States v.

Hinkson, 585 F.3d 1247, 1251 (9th Cir. 2009) (en banc)). A district court’s

construction of a statute is reviewed de novo. Aruda, 993 F.3d at 799.

      1. The district court stated the wrong legal standard when it asserted that a

defendant seeking compassionate release for “extraordinary and compelling

reasons” under § 3582(c)(1)(A)(i) must show that he “‘is not a not a danger to the

safety of any other person or the community, as provided under [18 U.S.C. §]

3142(g).’ § 3582(c)(1)(A).” A finding of non-dangerousness is not required under

§ 3582(c)(1)(A)(i). Aruda, 993 F.3d at 799 (“This dangerousness finding is not

statutorily required under 18 U.S.C. § 3582(c)(1)(A)(i)”). The district court’s

supplemental order did not cure this error.

      2. For Hayes to succeed on his motion for compassionate release pursuant

to § 3582(c)(1)(A)(i), the district court must determine that both (a) “extraordinary

and compelling reasons warrant such a reduction” and (b) a reduction is consistent

with the sentencing factors in 18 U.S.C. § 3553(a). See § 3582(c)(1)(A); United


                                            2
States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021) (noting that the “extraordinary

and compelling reasons” analysis and the 3553(a) factors analysis are a “sequential

inquiry”). Here, the district court found, independent of its incorrect recitation of

the legal standard, that Hayes’s circumstances were not so “extraordinary and

compelling” as to warrant compassionate release. Although the district court

explained its finding poorly, a district court has wide latitude to determine whether

a defendant has demonstrated “extraordinary and compelling reasons” sufficient to

justify compassionate release. See § 3582(c)(1)(A); Keller, 2 F.4th at 1281. The

district court did not abuse its discretion in determining that Hayes has not

demonstrated “extraordinary and compelling reasons” sufficient to justify

compassionate release.1

      AFFIRMED.




1
  Because we hold that the district court did not abuse its discretion in determining
that Hayes had not demonstrated “extraordinary and compelling reasons,” we need
not determine whether the district court’s cursory analysis of the § 3553(a) factors
was legally sufficient.

                                          3